Title: Editorial Note
From: 
To: 


            In composing his response to William Baldwin’s letter of 7 Jan. 1810, Jefferson completed a draft that forthrightly criticized the practices of organized Christianity and accused the Society of Friends of hypocrisy, if not treason. Recognizing the controversial nature of what he had written and unable to count on the discretion of Baldwin, with whom he had not corresponded previously, Jefferson penned a briefer and much less revealing version. After mailing the latter to Baldwin, he took the comparatively unusual step of recording both versions in his epistolary record and retaining them in his files. Their intrinsic interest is so great that both the draft and the final version are printed in full below.
          